Citation Nr: 1002532	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-07 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension 
secondary to psychiatric disability.

3.  Entitlement to service connection for alcoholism and drug 
abuse secondary to psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to October 
1972.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.  Jurisdiction over this case belongs to 
the RO in Des Moines, Iowa.

In July 2006 the Veteran gave testimony at a hearing at the 
RO before a local hearing officer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veteran's October 2003 claim 
constituted a claim for service connection for an acquired 
psychiatric disability, however diagnosed.  As such, the 
claim must be considered a claim for service connection for 
any and all psychiatric disabilities clinically indicated.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the 
evidence reflects diagnoses for psychiatric disability other 
than PTSD, including major depressive disorder, the issue of 
service connection for psychiatric disability other than 
PTSD, to include major depressive disorder, has yet to be 
fully adjudicated by the RO.

In November 2003 the Veteran underwent a VA examination that 
was to address the medical matters presented by this appeal.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As the examiner did not indicate whether the 
Veteran's depressive disorder was related to service, the 
Board finds that the VA opinions obtained (including the file 
review conducted in August 2005) in this case (in light of 
Clemons) is not adequate, and another VA examination should 
be scheduled.

The claims of entitlement to service connection for 
hypertension secondary to psychiatric disability and 
entitlement to service connection for alcoholism and drug 
abuse secondary to psychiatric disability should, after the 
development mentioned above, be adjudicated by the AOJ prior 
to consideration by the Board.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should be provided the Veteran's claims 
file for review, and any indicated 
studies must be completed.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran 
has any current psychiatric disability, 
including PTSD, that is related to 
service.

2.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for an acquired psychiatric 
disability, to include PTSD, entitlement 
to service connection for hypertension 
secondary to psychiatric disability, and 
entitlement to service connection for 
alcoholism and drug abuse secondary to 
psychiatric disability.  If any of the 
benefits sought are not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The purpose of this REMAND is to comply with the Court's 
holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) and to 
obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





